Order entered February 25, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01428-CV

                      JP BENT TREE GP, LLC, ET AL., Appellants

                                             V.

                          RE CLOSING, LLC, ET AL., Appellees

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-14634

                                         ORDER
       Before the Court is appellants’ February 21, 2019 unopposed motion for an extension of

time to file their reply brief. We GRANT the motion and extend the time to March 22, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE